DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  

Priority
For clarity of record, the following is repeated from prior action: This application is a DIV of 13/932768; however, the filed claims are substantially the same as the elected claims of the ‘768 application, and not of the non-elected groups identified by the restriction requirement.  Consequently, this application will be treated as a CON application, and prohibition against non-statutory double patenting rejections under 35 U.S.C. 121  does not apply, as the claims of the application under examination and claims of the other application/patent are not consonant with the restriction requirement.  See MPEP 804.01 (B). 


Claim Objections
Claims 37 and 38 are objected to because of the following informalities:  Claim 37 depends from claim 36, which has been canceled.  Claim 38 depends from claim 37 and is similarly objected to.  Appropriate correction is required.  For purposes of examination, claim 37 is interpreted as depending from claim 27.

Claim Status
 Claims 1-26, 36, 59, are canceled. Claims 27-35, 37-58, 60-61 are pending.


  Response to Arguments
With regard to the rejection under 35 USC 101, Applicant remarks, “…While Applicant respectfully disagrees, to further prosecution, the claims have been amended to recite storing in the memory the user sensitive information and generating encrypted user sensitive information based upon the stored user sensitive information…” (Page 11 of Remarks).  Examiner notes that claim amendments, particularly the encrypting of the user data based upon stored user data, are indicative of integration of the abstract idea into a practical application.  The rejection under 35 USC 101 is therefore withdrawn. 
With regard to the rejection under 35 USC 112(a) and 112(b), claim amendments have overcome prior rejections.  However, new grounds of rejection, introduced by claim amendments, are discussed below.
With regard to the rejections under 35 USC 103, Applicant’s remarks have been considered but are deemed moot in view of new grounds of rejection necessitated by claim amendments. 


 Claim Rejections - 35 USC § 112(a)
 The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 Claim 43 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regard to claim 43, the claim recites, “The system of Claim 27 wherein said memory is further configured to store restaurant menu data.”  However, Claim 27 recites, “…a memory… a processor coupled to said memory…for…receiving the user sensitive information from the input device, storing in said memory the user sensitive information and generating encrypted user sensitive information based upon the stored user sensitive information…”2In re Patent Application of:John M. JOHNSONSerial No. 16/790,312Filing Date: 02/13/2020  The memory of claim 27 is therefore interpreted as comprising the volatile memory, #32 of device #21 of Figure 2, as discussed in [27] of Applicant’s PGPub.  However, the memory of claim 43, storing menu data as recited, is interpreted as comprising the non-volatile memory, #33 of Figure 2, as discussed further in Applicant’s PGPub [28].  Since claim 43 has been amended to recite the same memory as storing both the menu data and the user sensitive information, the claim is rejected for failing to comply with the written description requirement.


 Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 30, the claim recites,”…said processor also wirelessly encrypts and sends debit PIN information…” (Emphasis added.)  The term “wirelessly encrypts” is not clear.  For purposes of examination, the term is interpreted as “encrypts and wirelessly sends…” 


 Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 27, 31, 36, 40-43, 45-46,  50, 54, 59,  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dietz et al. (US Publication Number 2006/0085265) in view of Hernblad (US Publication 2004/0054592), in further view of “Payment Card Industry Data Security Standard”, (Visa USA Inc., December 15, 2004, page 3, attached as PDF), hereinafter referred to as ‘PCIDSS’, in further view of Finley (US Patent 6,442,448).
With regard to claims 27 and 50, Dietz et al. disclose A system for wireless order entry ([9]) and real time authorization ([[42]-[44], Figure 7) via the Internet ([84]) …coupled to the Internet ([84]); and at least one device comprising a memory ([81]-[82]), an output device ([9], [83]), an input device for obtaining user sensitive information ([9], [77], Figure 16 #1620,  [83], [42], “…In one embodiment, a credit card reader is attached to the electronic menu device so that the patron simply swipes the credit card using the reader. In an alternative embodiment, a textbox can be used for entering credit card information such as the patron's name, credit card number, expiration date, and any other information required by the credit card company…,” and Figure 7, inputting user payment information), a wireless transceiver ([45]), and a processor coupled to said memory ([81]-[83]), output device, input device, and wireless transceiver ([81]-[83], Figure 17)  for receiving the user sensitive information from the input device ([42], Figure 7, as above), wirelessly sending ([9], [77], Figure 16, # 1620) the … user sensitive information ([43]) …via said wireless transceiver (¶¶ [0030], [0036], [0047]. Figures 1-5)…and wirelessly receiving authorization information related to the …user sensitive information … via said wireless transceiver based upon real time authorization (¶ [0044], Figure 7 # 760, Figure 16 # 1645) , and generating an output related to the received authorization information via said output device (¶¶ [78], [79], Figure 16). 
Dietz discloses the wireless order entry and real time authorization device/system as above, where the device is configured to wirelessly communicate with restaurant server and further discloses order entry and real time authorization, and also discloses a memory for menu data storage (see, for example, [55]), as well as buffer memory for input user sensitive data (see Figure 7 and [42], where payment information is received, and claim 7 where payment information is transmitted, indicating buffer memory for I/O data).  However, Dietz does not specifically disclose a wireless network router.  However, Hernblad discloses order entry devices connected to establishment server and Internet via a wireless network router ([107], Figure 2.)  
Dietz discloses memory for receiving and sending payment data as disclosed above, but does not specifically disclose memory specifically for receiving and storing user sensitive input for encrypting for subsequent sending. However, Hernblad further discloses receiving the user sensitive information from the input device ([47], “…The terminals will provide touch-screen input and also include one or more communication components that will allow them to wirelessly connect via a wireless access point to a central server and other terminals located in the restaurant. A type of card-scanning component will be built into the terminals to allow processing of cashless payment mediums, including (but not limited to) debit cards, credit cards, smart cards, and pre-paid cards. One or more of the built-in communication components will include support for (but not limited to) infrared and Bluetooth technologies to allow the terminals to wirelessly accept payment information from another device (e.g. an electronic wallet or chip built into the customer's mobile device), storing in said memory the user sensitive information and generating encrypted user sensitive information based upon the stored user sensitive information ([45], “…All wireless transmissions containing sensitive data, such as payment information and special codes, will be encrypted. Furthermore, any sensitive data stored in the database or other storage medium will also be encrypted to ensure optimal security…”), 2In re Patent Application of:and wirelessly sending the encrypted user sensitive information ([45], “…All wireless transmissions containing sensitive data, such as payment information and special codes, will be encrypted…”).
 It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the order entry and authorization device as disclosed by Dietz, with the modification of the wireless router and encryption as disclosed by Hernblad because such routers would enable parties with different ISPs to connect (See Hernblad, [107]), and would also because encryption for sending would ensure optimal security (see Hernblad, [45]).
Hernblad discloses encrypting data as above, but does not specifically disclose erasing the user sensitive information from said memory so that no user sensitive information is stored in said memory between successive POS sale transactions. However, PCIDSS discloses not storing the user sensitive information from said memory so that no user sensitive information is stored in said memory between successive POS sale transactions (3.1-3.2.3, page 4, “Do not store sensitive authentication data subsequent to authorization, not even if encrypted…”).  It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the order entry and authorization device as disclosed by Dietz, as modified by the wireless router and encryption features as disclosed by Hernblad, with the further modification feature of erasing sensitive data as disclosed by PCIDSS because erasing sensitive user information would 
PCIDSS discloses not storing sensitive user data between transactions, as discussed above, and if the data is encrypted in buffer before sending, this would equate to erasing/clearing buffer.  However, Finley even more specifically discloses erasing the user sensitive information from said memory so that no user sensitive information is stored in said memory between successive POS sale transactions (Col. 19, lines 39-40, “…Upon sending encrypted PIN information, the PIN and account information as well as the per-transaction key used for the encryption are erased…”).  It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the order entry and authorization device as disclosed by Dietz, as modified by the wireless router and encryption features as disclosed by Hernblad, as modified by the feature of not storing sensitive data as disclosed by PCIDSS, with the further modification of erasing sensitive data after sending as disclosed by Finley, because such a modification would enhance security (see Finley, Col. 19, lines 15-40).

With regard to claims 31 and 54, Dietz, in view of Hernblad, in further view of PCIDSS and Finley, disclose the limitations of claims 27 and 50 as discussed above, and Dietz further discloses said input device comprises a transaction device reader ([43]).

With regard to claim 40, Dietz, in view of Hernblad, in further view of PCIDSS and Finley, disclose the limitations of claim 27 as discussed above, and Dietz further discloses further comprising an order entry input device ([9]) coupled to said processor ([82], [83]).

With regard to claim 41, Dietz, in view of Hernblad, in further view of PCIDSS and Finley, disclose the limitations of claim 40 as discussed above, and Dietz further discloses said order entry input device comprises a touch screen display ([9]). 

With regard to claim 42, Dietz, in view of Hernblad, in further view of PCIDSS and Finley, disclose the limitations of claim 27 as discussed above, and Dietz further discloses said input device comprises a touch screen display ([9]). 

With regard to claim 43, Dietz, in view of Hernblad, in further view of PCIDSS and Finley, disclose the limitations of claim 27 as discussed above, and Dietz further discloses wherein said memory is further configured ([82], [83]) to store restaurant menu data ([8], [46], [55], [56], where the ‘memory’ is interpreted as the collective system memory; see rejections under 35 USC 112(a), above). 

With regard to claim 45, Dietz, in view of Hernblad, in further view of PCIDSS and Finley, disclose the limitations of claim 27 as discussed above, and Dietz further discloses said output device comprises a screen display ([44], Figure 7, #760).

With regard to claim 46, Dietz, in view of Hernblad, in further view of PCIDSS and Finley, disclose the limitations of claim 27 as discussed above, and Dietz further discloses said output device comprises a touch screen display ([9]).


Claims 28, 32, 34, 35, 44, 47, 48, 49, 51, 55, 57, 58, 60, 61 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dietz et al. (US Publication Number 2006/0085265) in view of Hernblad (US Publication 2004/0054592),  in further view of “Payment Card Industry Data Security Standard”, (Visa USA Inc., December 15, 2004, page 4, attached as PDF), hereinafter referred to as ‘PCIDSS’), in further view of Finley (US Patent 6,442,448), in further view of Melick (US Publication Number 2004/0167820).

With regard to claims 28 and 51, Dietz, in view of Hernblad, in further view of PCIDSS and Finley, disclose the limitations of claims 27 and 50 as discussed above, and Dietz further discloses input/output devices coupled to said processor ([81]-[83], Figure 17), and Hernblad discloses sending payment data via said wireless network router ([107], Fig. 2), and further discloses encrypts and wirelessly sends payment information ([45], “…All wireless transmissions containing sensitive data, such as payment information and special codes, will be encrypted), but neither Dietz nor Hernblad does not specifically disclose an input device for PIN information, or sending PIN information.  However, Melick discloses further comprising a personal identification number (PIN) input device ([37], Figure 2, #232) coupled to said processor ([57]); and wherein said processor also wirelessly sends ([63], [53]) PIN information [37], [42], [46], [54]).  It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the order entry and authorization device as disclosed by Dietz, as modified by the wireless router and encryption technique as disclosed by Hernblad, as modified by the feature of 

With regard to claims 32 and 55, Dietz, in view of Hernblad, in further view of PCIDSS and Finley, disclose the limitations of claims 27 and 50 as discussed above, but do not specifically disclose said wireless transceiver comprises a wireless local area network (WLAN) transceiver. However, Melick discloses said wireless transceiver comprises a wireless local area network (WLAN) transceiver (¶¶ 0028], [0056]).  It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the order entry and authorization device as disclosed by Dietz, as modified by the wireless router and encryption as disclosed by Hernblad, as modified by the feature of not storing sensitive data as disclosed by PCIDSS, as modified by the erasing of sensitive data after sending as disclosed by Finley, with the WLAN feature as disclosed by Melick because a WLAN-enabled tracking system would aid in service and food delivery, and would further help track and prevent loss of devices (See Melick, [30]).

With regard to claims 34 and 57, D Dietz, in view of Hernblad, in further view of PCIDSS and Finley, disclose the limitations of claims 27 and 50 as discussed above, but do not specifically disclose said wireless transceiver comprises a wireless Bluetooth transceiver.  However, Melick discloses said wireless transceiver comprises a wireless Bluetooth transceiver ([28]).  It would 

 With regard to claims 35 and 58, Dietz, in view of Hernblad, in further view of PCIDSS and Finley, disclose the limitations of claims 27 and 50 as discussed above, but do not specifically disclose said wireless transceiver comprises a radio transceiver/transmitter.  However, Melick discloses said wireless transceiver comprises a radio transceiver/transmitter ([28]). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the order entry and authorization device as disclosed by Dietz, as modified by the wireless router and encryption as disclosed by Hernblad,  as modified by the feature of not storing sensitive data as disclosed by PCIDSS, as modified by the erasing of sensitive data after sending as disclosed by Finley, with the radio transceiver/transmitter feature as disclosed by Melick because using an industry-standard protocol would facilitate method/system implementation (see Melick, [28], [56]). 

With regard to claim 44, Dietz, in view of Hernblad, in further view of PCIDSS and Finley, disclose the limitations of claim 27 as discussed above, but do not specifically disclose said output device comprises a printer. However, Melick discloses said output device comprises a printer ([7], [28], [39], Figure 3).  It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the order entry and authorization device as disclosed by Dietz, as modified by the wireless router and encryption as disclosed by Hernblad, as modified by the feature of not storing sensitive data as disclosed by PCIDSS, as modified by the erasing of sensitive data after sending as disclosed by Finley, with the printer feature as disclosed by Melick because customers would appreciate the convenience of the hard-copy receipt (see Melick, [28]). 

With regard to claims 47 and 60, Dietz, in view of Hernblad, in further view of PCIDSS and Finley, disclose the limitations of claims 27 and 50 as discussed above, but do not specifically disclose wherein the user sensitive information comprises a personal identification number (PIN).  However, Melick discloses wherein the user sensitive information comprises a personal identification number (PIN) ([37]).  It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the order entry and authorization device as disclosed by Dietz, as modified by the wireless router and encryption technique as disclosed by Hernblad, as modified by the feature of not storing sensitive data as disclosed by PCIDSS, as modified by the erasing of sensitive data after sending as disclosed by Finley, with the PIN features as disclosed by Melick because requiring a PIN to be sent would enhance the security of the system and improve customer satisfaction (see Melick, [46]).  

With regard to claim 48 and 61, Dietz, in view of Hernblad, in further view of PCIDSS and Finley, disclose the limitations of claims 27 and 50 as discussed above, but do not specifically wherein the user sensitive information comprises a password.  However, Melick discloses wherein the user sensitive information comprises a password ([46]). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the order entry and authorization device as disclosed by Dietz, as modified by the wireless router and encrypting as disclosed by Hernblad, as modified by the feature of not storing sensitive data as disclosed by PCIDSS, as modified by the erasing of sensitive data after sending as disclosed by Finley, with the password feature as disclosed by Melick because requiring a password would enhance the security of the system and improve customer satisfaction (see Melick, [46]). 

With regard to claim 49, Dietz, in view of Hernblad, in further view of PCIDSS and Finley, disclose the limitations of claim 27 as discussed above, but do not specifically disclose said input device comprises a keypad. However, Melick discloses said input device comprises a keypad ([37]).  It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the order entry and authorization device as disclosed by Dietz, as modified by the wireless router and encryption technique as disclosed by Hernblad, as modified by the feature of not storing sensitive data as disclosed by PCIDSS, as modified by the erasing of sensitive data after sending as disclosed by Finley, with the keypad as disclosed by Melick because such a device could be incorporated with a security guard, therefore enhancing data-entry security and increasing customer satisfaction.  


 Claims 29 and 52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dietz et al. (US Publication Number 2006/0085265), in view of Hernblad (US Publication 2004/0054592), in further view of “Payment Card Industry Data Security Standard”, (Visa USA Inc., December 15, 2004, page 4, attached as PDF), hereinafter referred to as ‘PCIDSS’), in further view of Finley (US Patent 6,442,448), in further view of Melick (US Publication Number 2004/0167820), in further view of Lun Yip (US Publication Number 2002/0147913).
With regard to claims 29 and 52, Dietz, in view of Hernblad, in further view of PCIDSS and Finley and Melick, disclose the limitations of claims 28 and 51 as discussed above.  Dietz further discloses said output device comprises a display ([42], Figure 7); wherein said processor also wirelessly sends the…user sensitive information ([9], [77], Figure 16, # 1620; [43], [30], [36], [47]. Figures 1-5), as discussed above, and further discloses without displaying the user sensitive information (Figure 7, customer information is not displayed).  Hernblad discloses encrypts and wirelessly sends payment information ([45], “…All wireless transmissions containing sensitive data, such as payment information and special codes, will be encrypted). Melick further discloses wherein said processor also wirelessly sends the PIN information ([37], [42], [46], [53], [54], [63]), as discussed above, but Melick does not specifically disclose sending the data without displaying the… the PIN information on said display.
However, Lun Yip discloses said processor also wirelessly sends the PIN information without displaying the user sensitive information and the PIN information on said display (¶¶ [0014]-[0018], [0028], [0029], [0047], and Figures 6, 7).  It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the order entry and authorization device as disclosed by Dietz, as modified by the wireless router and encryption .


Claims 30, 53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dietz et al. (US Publication Number 2006/0085265), in view of Hernblad (US Publication 2004/0054592), in further view of “Payment Card Industry Data Security Standard”, (Visa USA Inc., December 15, 2004, page 4, attached as PDF), hereinafter referred to as ‘PCIDSS’), in further view of Finley (US Patent 6,442,448), in further view of Melick (US Publication Number 2004/0167820), in further view of Cohen (US Publication 2005/0116028).  
 With regard to claims 30 and 53, Dietz, in view of Hernblad, in further view of PCIDSS and Finley, disclose the limitations of claims 27 and 50 as discussed above, and Dietz further discloses input/output devices coupled to said processor ([81]-[83], Figure 17).  Hernblad further discloses encrypting payment information and sending ([45], “…All wireless transmissions containing sensitive data, such as payment information and special codes, will be encrypted), via said wireless network router ([107], Figure 2.).  Neither Dietz nor Hernblad specifically disclose an input device for PIN information, or sending PIN information.  However, Melick discloses further comprising a personal identification number (PIN) input device ([37], Figure 2, #232) coupled to said processor ([57]); and wherein said processor also wirelessly sends ([63], [53]) PIN information [37], [42], [46], [54]).  It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the order entry and authorization device as disclosed by Dietz, as modified by the wireless router and encryption technique as disclosed by Hernblad, as modified by the feature of not storing sensitive data as disclosed by PCIDSS, as modified by the erasing of sensitive data after sending as disclosed by Finley, with the PIN features as disclosed by Melick because requiring a PIN to be sent would enhance the security of the system and improve customer satisfaction (see Melick, [46]).
Melick discloses the PIN input device and wirelessly sending the PIN information, but does not specifically disclose a debit personal identification number (PIN) input device coupled to said processor; and wherein said processor also wirelessly sends debit PIN information.  It is noted that the ‘debit’ serves only to describe the PIN, and the claims do not recite a functional relationship between either of the type of PIN (debit or otherwise) and the input device, or the sending step.  However, in the interest of compact prosecution, it is provided that Cohen discloses, in the background section, that the prior art discloses a debit personal identification number (PIN) input device and sends debit PIN information ([5]).  It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the order entry and authorization device as disclosed by Dietz, as modified by the wireless router and encryption techniques as disclosed by Hernblad, as modified by the feature of not storing sensitive data as disclosed by PCIDSS, as modified by the erasing of sensitive data after sending as disclosed by Finley, as modified by the PIN features as disclosed by Melick, with the further modification of application to a debit card, as disclosed by Cohen, because a debit card would facilitate online transactions and increase customer base and satisfaction (see Cohen [3], [5]).


Claims 33, 56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dietz et al. (US Publication Number 2006/0085265), in view of Hernblad (US Publication 2004/0054592), in further view of “Payment Card Industry Data Security Standard”, (Visa USA Inc., December 15, 2004, page 4, attached as PDF), hereinafter referred to as ‘PCIDSS’), in further view of Finley (US Patent 6,442,448), in further view of Sabapathypillai (US Publication 2006/0218040). 
With regard to claims 33 and 56, Dietz, in view of Hernblad, in further view of PCIDSS and Finley, disclose the limitations of claims 27 and 50 as discussed above, and Hernblad further discloses said wireless transceiver comprises a … telephone transceiver ([27], [45], Figure 3).  However, Hernblad does not specifically disclose the phone comprises a cellular telephone.  However, Sabapathypillai discloses said wireless transceiver comprises a cellular telephone transceiver ([55]).  It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the order entry and authorization device as disclosed by Dietz, as modified by the wireless router and encryption technique as disclosed by Hernblad, as modified by the feature of not storing sensitive data as disclosed by PCIDSS, as modified by the erasing of sensitive data after sending as disclosed by Finley, with the further modification of incorporating a customer’s cellular phone in the method/system as disclosed by Sabapathypillai because such a method/system would decrease set-up costs for establishments and reduce loss due to equipment theft (See Sabapathypillai, [5], [2]-[4]).


 Claim 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dietz et al. (US Publication Number 2006/0085265), in view of Hernblad (US Publication 2004/0054592), in further view of “Payment Card Industry Data Security Standard” (Visa USA Inc., December 15, 2004, page 4, attached as PDF), hereinafter referred to as ‘PCIDSS’), in further view of Finley (US Patent 6,442,448), in further view of  Castueil et al. (US Publication Number 2002/0194133).  
With regard to claim 37, Dietz, in view of Hernblad, in further view of PCIDSS and Finley, disclose the limitations of claim 27 as discussed above (where the claim is interpreted, for purposes of examination, as depending from claim 27 since claim 36 has been canceled).  Hernblad further discloses using encryption to secure sensitive data ([45], [379], as discussed above), but does not specifically disclose wherein said memory is further configured to store a private key for the encryption. However, Castueil discloses wherein said memory is further configured to store a private key for the encryption (¶ [0023]).  It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the order entry and authorization device as disclosed by Dietz, as modified by the wireless router and encryption techniques as disclosed by Hernblad, as modified by the feature of not storing sensitive data as disclosed by PCIDSS, as modified by the erasing of sensitive data after sending as disclosed by Finley, with the further modification of storing a key for encryption as disclosed by Castueil, because incorporating encryption means would improve security of the system and increase customer satisfaction.  

  Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dietz et al. (US Publication Number 2006/0085265), in view of Hernblad (US Publication 2004/0054592), in further view of “Payment Card Industry Data Security Standard”, (Visa USA Inc., December 15, 2004, page 4, attached as PDF), hereinafter referred to as ‘PCIDSS’), in further view of Finley (US Patent 6,442,448), in further view of  Castueil et al. (US Publication Number 2002/0194133), in further view of Melick (US Publication Number 2004/0167820). 
With regard to claim 38, Dietz, in view of Hernblad, in further view of PCIDSS and Finley and Castueil, disclose the limitations of claim 37 as discussed above.  Castueil further discloses at least one tamper evident structure associated with said memory (¶ [0023]), but does not specifically disclose a tamper resistant structure.  Melick discloses a tamper resistant structure (¶ [0061] and Figure 13, # 1375).   It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the order entry and authorization device as disclosed by Dietz, as modified by the wireless router and encryption technique as disclosed by Hernblad, as modified by the feature of not storing sensitive data as disclosed by PCIDSS, as modified by the erasing of sensitive data after sending as disclosed by Finley, as modified by the technique of storing a key for encryption as disclosed by Castueil, with the tamper-resistant structure as disclosed by Melick because such a feature would enhance security and increase customer satisfaction. 

  Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dietz et al. (US Publication Number 2006/0085265) in view of Hernblad (US Publication 2004/0054592), in further view of “Payment Card Industry Data Security Standard” (Visa USA Inc., December 15, . 
 With regard to claim 39, Dietz, in view of Hernblad, in further view of PCIDSS and Finley, disclose the limitations of claim 27 as discussed above, but do not specifically disclose SSL protocol.  However, von Mueller discloses said processor sends and receives information via a Secure Sockets Layer (SSL) protocol (¶¶ [0071]-[0072]).   It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the order entry and authorization device as disclosed by Dietz, as modified by the wireless router and encryption technique as disclosed by Hernblad, as modified by the feature of not storing sensitive data as disclosed by PCIDSS, as modified by the erasing of sensitive data after sending as disclosed by Finley, with the further modification of using SSL protocol as disclosed by von Mueller, because incorporating SSL protocol to send and receive information would improve security of the system and increase customer satisfaction.     

 Conclusion
  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ramachandran, US Publication 2001/0013551.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret Neubig whose telephone number is (571)270-0437. The examiner can normally be reached Monday-Friday, 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 
/M.M.N. /Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAMES D NIGH/Senior Examiner, Art Unit 3685